The defendant’s exceptions are to the judge’s charge in an action of tort for negligence arising from a collision of the defendant’s motor vehicle with the rear of the plaintiff’s vehicle which was stopped at a red light at an intersection on Route 5 in Deerfield. The exceptions concerning requests 5 and 9 have been waived. Requests 1, 2, 4, 10 and 11 were properly not given since they predicated the defendant’s right to a verdict upon an inconclusive portion of the evidence bearing on the general issue of negligence. Zawacki v. Finn, 307 Mass. 86, 89. The judge correctly instructed the jury that they were entitled to consider the whole conduct of the defendant at and immediately preceding the accident. Gregory v. Maine Cent. R.R. 317 Mass. 636, 641. Request 3 was given in effect. The instructions on the legal consequences of a violation of G. L. e. 90, § 7 (see G. L. c. 90, § 20), were correct, Baggs v. Hirschfleld, 293 Mass. 1, 3-4, MacLean v. Neipris, 304 Mass. 237, 239-240, and sufficiently covered requests 7 and 8 so far as they were applicable to the ease. The charge was clear, correct and adequate on the controlling issues.

Exceptions overruled.